DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments, see remarks made in the amendment filed on 09/28/2021, with respect to the rejection of claim 30 under 35 U.S.C. 102(b) as allegedly being anticipated by Komata et al. (JP 2000-158796; hereinafter "Komata"), or alternatively, the rejection of claim  under 35 U.S.C. 102(b) as allegedly being anticipated by Duernberger Johann et al. (DE 102010036454; hereinafter "Johann").have been fully considered and are persuasive.  The above-mentioned rejections of claim 30 has been withdrawn. 
Allowable Subject Matter
Claims 13-32 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 30 is allowed for the reason that prior art of record do not teach or suggest the claimed equipment to provide a digital print on a building panel surface, wherein the equipment comprises components which apply wet blank ink and dry ink onto a transfer surface and a press table which presses the pigmented transfer surface onto a building panel to create a digital print on the panel's surface. 

Attorney Docket No. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAN HUU TRAN whose telephone number is (571)272-2261. The examiner can normally be reached T-F, 6:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 703 571 272 7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUAN H TRAN/Primary Examiner, Art Unit 2853